Citation Nr: 0727342	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-26 394	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service from January 1951 to April 
1971. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.  Service connection was granted for 
degenerative joint disease of the right knee, and a 10 
percent rating was assigned.


FINDING OF FACT

The veteran's right knee disability is manifested by 
limitation of flexion to 120 degrees with pain, and 
limitation of extension to 10 degrees; instability is not 
demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for arthritis of the right knee with limitation of 
extension are not met.  38 U.S.C.A. § 1155, 5103A, 5107(b) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5261 (2006); DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

2.  The criteria for a separate 10 percent disability rating 
for arthritis of the right knee with limitation of flexion 
are met.  38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260 (2006); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board notes that regulations enacted under the Veterans' 
Claims Assistance Act of 2000 (VCAA) require VA to inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Additionally, the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a "service connection" 
claim, to include the degree and effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As such, proper notice should apprise the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Furthermore, VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Regulations also 
dictate that VA has a duty to assist claimants, essentially 
providing that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  See 38 U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 
3.159(c) (2006). 

In the present case, the issue on appeal arises from a 
successful claim for service connection for a right knee 
disability.  In this context, the Board notes that a 
substantially complete application was received in January 
2002.  Although complete notice was not delivered until 
October 2003, the AOJ subsequently readjudicated the claim in 
the June 2005 Supplemental Statement of the Case, without 
taint from prior adjudications.  Thus, the veteran was not 
precluded from participating effectively in the processing of 
his claims and the late notice did not affect the essential 
fairness of the decision.  More importantly, the veteran was 
not prejudiced by any notice error because his (successful) 
arguments for a higher rating were based on the correct 
Diagnostic Codes, showing a complete understanding of what 
was necessary for his appeal.

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in December 2004 in 
conjunction with this claim for an increased disability 
rating.  The claims folder contains the veteran's VA post 
service treatment and examinations.  The claims file also 
contains the veteran's statements in support of his claim.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  

Consequently, the Board finds that VA complied with the 
notice requirements under 38 U.S.C.A. §§ 5104(b) and 7105(d) 
and continued to assist the veteran under section 5103A by 
informing him of the evidence necessary to support a grant of 
the increased rating on appeal.  Dingess at 491, 493, 
500-501.  Therefore all duties to notify and assist have been 
met and the appellant is not prejudiced by the Board deciding 
this claim.

Discussion

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Therefore, the 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, as to each claim.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40.  A little used part of the musculoskeletal 
system may be expected to show evidence of disuse, either 
through atrophy, the condition of the skin, absence of normal 
callosity or the like.  Id. 

The veteran's right knee disability is currently assigned a 
10 percent disability rating pursuant to diagnostic code 
5003.  Under 38 C.F.R. § 4.71a, diagnostic code (DC) 5003, 
degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joints involved.  
When, however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
code, a 10 percent rating is for application for each such 
major joint affected by limitation of motion, to be combined, 
not added under DC 5003.  

Limitation of leg motion is rated under diagnostic codes 5260 
and 5261.  A knee disability can be rated for both limitation 
of leg flexion under DC 5260 and limitation of leg extension 
under DC 5261.  See VAOPGCPREC 9-2004 (September 17, 2004).  
Under DC 5260, a non-compensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent rating is for application where flexion is limited to 
30 degrees.  Finally, a 30 percent rating applies where 
flexion is limited to 15 degrees.

Applying the range-of-motion criteria to the facts of this 
case, the veteran's right knee demonstrated motion from 10 
degrees of extension to 120 degrees of flexion when examined 
in December 2004.  The examiner indicated pain on flexion 
from approximately 100 or 110 degrees to 120 degrees.  The 
examiner noted that such painful movement beyond 100 degrees 
of flexion causes significant decreased endurance, decreased 
strength and increased fatigability.  No other range of 
motion findings are of record.

These findings meet the criteria for a 10 percent rating 
under DC 5260, based on noncompensable limitation of flexion 
with demonstrated pain, decreased strength and endurance, and 
increased fatigability.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-08 (1995).  

Under DC 5261, a non-compensable evaluation is assigned where 
extension is limited to 5 degrees.  A 10 percent rating is 
warranted where extension is limited to 10 degrees.  A 20 
percent rating is for application where extension is limited 
to 15 degrees.  A 30 percent rating applies where extension 
is limited to 20 degrees.  A 40 percent rating is warranted 
where extension is limited to 30 degrees.  Finally, a 50 
percent rating is warranted where extension is limited to 45 
degrees.  

The veteran's knee disability also warrants a 10 percent 
disability rating for extension as it is limited to 10 
degrees.  However, the veteran does not warrant a 20 percent 
rating under DC 5261.  The evidence of record does not 
indicate a limitation of extension due to pain or weakness.  
The December 2004 VA examiner specified the amount of 
functional limitation on flexion of the right knee.  No such 
limitation is noted regarding extension of the right knee.

The Board has also considered whether the veteran is entitled 
to an increased rating under any alternate diagnostic code.  
The evidence of record fails to demonstrate ankylosis, 
recurrent subluxation or dislocated semilunar cartilage, 
thus, a higher rating is not possible under Diagnostic Codes 
5256, 5257 or 5258.  The evidence of record also fails to 
indicate removed semilunar cartilage or genu recurvatum, 
therefore an additional rating for the right knee under 5259 
or 5263 is not applicable.

Finally, the evidence does not reflect that the disabilities 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned 
evaluations), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2006) is not warranted.

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for a disability rating in 
excess of  the two 10 percent ratings established herein for 
degenerative joint disease of the right knee with limitation 
of flexion and limitation of extension.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against higher ratings than these, that 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b).



ORDER

A disability rating in excess of 10 percent for degenerative 
joint disease of the right knee with limitation of extension 
is denied. 

A separate disability rating of 10 percent for degenerative 
joint disease of the right knee with limitation of flexion  
is granted, subject to regulations applicable to the payment 
of monetary benefits.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals
  



 Department of Veterans Affairs


